 



Exhibit 10.2
October 26, 2005
Charlene Friedman, Esq.
143 Seminary Drive
Menlo Park, CA 94025
Dear Charlene:
On behalf of VNUS Medical Technologies, Inc. (“VNUS” or the “company”), I am
pleased to offer you the position of Vice President and General Counsel,
reporting to the President and CEO. In making this offer we are expressing our
enthusiastic support of your abilities to help VNUS become a great success. You
bring a skill set to this company that is essential to achieving our goals, both
short and long term. The purpose of this letter is to offer you a position and
detail the terms of your employment.

     
Job Title:
  Vice President and General Counsel
 
   
Starting Date:
  Wednesday, November 9, 2005, or an earlier mutually agreed date.
 
   
Salary:
  $215,000, payable in accordance with the company’s standard payroll policies
(currently bi-monthly). Your initial performance review will be performed with
an effective date of January 1, 2006. You are also eligible to participate in
the company’s officer 2005 bonus plan for a maximum bonus of approximately
25 percent of annual salary, pro-rated to your date of hire. We currently
anticipate the 2005 bonus achievement to be in the range of 12 to 14 percent.
 
   
Stock:
  You will be granted stock options for 60,000 VNUS common shares on your first
day of employment. These options will be exercisable at the fair market value of
the shares on the date of your first day of employment, and will vest 25 percent
(15,000 shares) at the end of your first year of employment and 1/36th (1,250
shares) of the remaining balance for each month thereafter for an additional
36 months, for a total vesting period of 4 years. These options may be exercised
up to 10 years from the date of grant so long as you are an employee of the
company.
 
   
 
  You will also be granted 20,000 shares of restricted stock units at $.00/unit
on your first day of employment. These shares will vest 25 percent at the end of
your first year of employment (5,000 shares); and 2500 shares every six months
for an additional 36 months, for a total vesting period of 4 years.
 
   
Benefits:
  The company will provide to you, medical, dental and vision coverage beginning
the first of the month after your start date. For an additional monthly charge,
coverage for your spouse and children may also be added. You are eligible to
participate in the company’s 401(k) plan beginning the first of the month after
your start date.

 



--------------------------------------------------------------------------------



 



     
 
  Life insurance coverage equal to twice your annual salary is provided to you
as part of the employee benefits program. Long-term disability insurance is also
provided after one month of employment. To help employees pay for healthcare and
dependent care expenses, the company has adopted a flexible
spending/reimbursement accounts program. This allows you to pay for
out-of-pocket medical, dental, and vision costs, as well as dependent care
expenses, with pre-tax wages.
 
   
Paid Time Off:
  You are eligible to accrue 18 days of Paid Time Off during your first year of
employment. Two days of PTO accrual are added for each year of service up to a
maximum of 28 days per year. You may accumulate up to 25 days of banked
PTO-time. In addition, in 2005, the company will be closed for 11 holidays
including the days from December 26 to December 30.

This offer is contingent upon your executing VNUS’ Proprietary Information and
Inventions Agreement for new employees, signing the Arbitration Agreement, and
providing the company with the legally required proof of your identity and
authorization to work in the United States within 72 hours of your first day of
employment. VNUS is an at-will employer. Employment-at-will may be terminated
with or without cause, and with or without notice at any time, by the employee
or the company.
This offer will remain in effect through November 1, 2005. If you do accept, and
I sincerely hope you will, please fax an endorsed letter to HR’s confidential
fax at 408-944-0429, and return an original signed copy by mail shortly
thereafter.
Charlene, we believe you will be an outstanding addition to the company. We have
an exciting opportunity ahead of us to which you can make a significant
contribution. We look forward to working with you in a productive and mutually
beneficial relationship.

          Sincerely,   Foregoing terms and conditions hereby accepted:
 
       
/s/ Brian E. Farley
  /s/ Charlene Friedman   11-9-05
 
       
Brian E. Farley
  Charlene Friedman   Date
President and
       
Chief Executive Officer
       

 